Exhibit 10.1

AGREEMENT

THIS AGREEMENT (“Agreement”), dated as of August 25, 2008, is entered into by
and between Sara Lee Corporation, a Maryland corporation (the “Company”),
ValueAct Capital Master Fund, L.P. and ValueAct Capital Master Fund III, L.P.,
each a British Virgin Islands limited partnership (collectively, the
“Stockholders”) and Jeffrey W. Ubben (the “Nominee”).

WITNESSETH:

WHEREAS, one or more of the Stockholders is the beneficial owner of 38,214,771
shares of the common stock, par value $0.01 per share, of the Company (each, a
“Common Share”), which represents approximately 5.41% of the issued and
outstanding Common Shares; and

WHEREAS, the Company and the Stockholders desire to undertake the actions and
agreements contained herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, respective covenants and agreements of the parties
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the parties hereto, the
parties hereto, intending to be legally bound hereby, agree as follows:

ARTICLE 1

BOARD OF DIRECTORS

 

1.1 Director Nominee

Having considered the request of the Stockholders that the Nominee, an
individual selected by the Stockholders, be appointed to the Company’s board of
directors (the “Board”), and having received the consent of the Nominee to act
as a director, the Corporate Governance, Nominating and Policy Committee of the
Board (the “Governance Committee”) has reviewed the nomination and has
recommended the appointment of the Nominee as a director of the Company on the
terms set out in this Agreement. Based upon such recommendation, concurrent with
the execution and delivery of this Agreement, the Board has as of this date
(i) increased the size of the Board by one director and elected the Nominee as a
director of the Company, to serve until the annual meeting of stockholders of
the Company in 2008 (the “2008 Meeting”) and (ii) determined to nominate the
Nominee for election as a director of the Company at the 2008 Meeting. If the
Nominee is elected by the Company’s stockholders to serve as a director on the
Board at the 2008 Meeting, the Nominee shall serve until the annual meeting of
stockholders of the Company in 2009 (including any adjournment or postponement
thereof) (the “2009 Meeting”), or until his earlier death, resignation,
disqualification or removal. The Stockholders acknowledge and agree that (i) if,
(A) prior to the Nominee’s nomination or election to the Board at the 2008
Meeting or (B) following such election to the Board, the Nominee is or otherwise
becomes unable or unwilling to serve as a director of the Company, the Company
shall be under no obligation to nominate or appoint to the Board any replacement
director for the Nominee, and (ii) the Company shall be under no obligation to
nominate the Nominee or any other designee of the Stockholders for election to
the Board at the 2009 Meeting.

 

1.2 Conditions

 

  (a) Notwithstanding anything to the contrary in this Agreement, the Nominee
shall, at all times while serving on the Board, satisfy the following conditions
as reasonably determined by the Board (such conditions referred to as the
“Conditions”);



--------------------------------------------------------------------------------

  (i) be “independent” as defined in the applicable rules of the New York Stock
Exchange (the “Exchange”);

 

  (ii) be qualified to serve as a director under the Maryland General
Corporation Law, as amended; and

 

  (iii) not have any personal or business interests or relationships that
conflict with or may potentially conflict with the responsibilities and
obligations of the Nominee to the Company, including those that compete with the
interests of the Company (including, without limitation, serving as a director
(or in a similar capacity) of any Person (as defined below) that carries on,
directly or indirectly, any business that competes, in substantial respect, with
any of the business carried on by the Company).

 

  (b) The Nominee shall promptly advise the Chairperson of the Governance
Committee in writing in the event that the Nominee ceases to satisfy any of the
Conditions.

 

  (c) Notwithstanding anything to the contrary in this Agreement, if at any time
the Nominee ceases to satisfy any of the Conditions, upon the request of the
Board to the Stockholders, the Stockholders shall promptly cause the Nominee to
resign from the Board immediately, and the Nominee shall deliver his written
resignation to the Board forthwith.

 

1.3 Nature of Rights

Notwithstanding anything to the contrary in this Agreement, the rights and
privileges set forth in this Article 1 shall be personal to the Stockholders and
may not be transferred or assigned to any individual, corporation, partnership,
limited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature (each, a “Person”).

 

1.4 Termination of the Company’s Obligations and Resignation of the Nominee

Notwithstanding anything to the contrary in this Agreement, if, at any time, the
Stockholders cease to own more than four and one-half percent (4.5%) of the
outstanding voting power of the Company, then upon notice from the Board to the
Stockholders (which notice shall be given in the discretion of the Board), the
obligations of the Company under Section 1.1 shall immediately terminate,
whereupon, if the Nominee is then serving as a director of the Company, the
Stockholders shall promptly cause the Nominee to resign from the Board
immediately, and the Nominee shall deliver his written resignation to the Board
forthwith.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

 

2.1 Representations and Warranties of the Stockholders

The Stockholders represent and warrant to the Company that:

 

  (a) one or more of the Stockholders is the registered and direct or indirect
beneficial owner of the Common Shares;

 

2



--------------------------------------------------------------------------------

  (b) each of the Stockholders is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization and has all
requisite power and authority to execute and deliver this Agreement;

 

  (c) this Agreement has been duly executed and delivered by the Stockholders
and the Nominee;

 

  (d) this Agreement constitutes the valid and binding agreement of the
Stockholders and the Nominee, enforceable against the Stockholders and the
Nominee in accordance with its terms, except as may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium, and similar laws
relating to or affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at law), in each
case now or hereafter in effect; and

 

  (e) the Nominee satisfies the Conditions.

 

2.2 Representations and Warranties of the Company

The Company represents and warrants to the Stockholders that:

 

  (a) the Company is duly incorporated, validly existing and in good standing
under the laws of the State of Maryland and has all requisite corporate power
and authority to execute and deliver this Agreement;

 

  (b) this Agreement has been duly executed and delivered by the Company;

 

  (c) this Agreement constitutes the valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium, and similar laws relating to or affecting creditors’ rights
generally and general equitable principles (whether considered in a proceeding
in equity or at law), in each case now or hereafter in effect; and

 

  (d) the actions contemplated by Section 1.1 of this Agreement have been duly
and validly authorized by all necessary corporate action and expressly approved
by the Board.

ARTICLE 3

COVENANTS

 

3.1 Covenants of the Stockholders

 

  (a) Each of the Stockholders agrees with the Company that, during the period
commencing on the date hereof and ending on the day after the 2009 Meeting (the
“Covered Period”), unless this Agreement is terminated earlier pursuant to
Section 4.1, at all meetings of stockholders of the Company, it shall, and shall
cause each of its directors, officers, partners, members, employees, agents
(acting in such capacity), directly or indirectly controlled investment funds
and any Person in which the Stockholders and/or such funds beneficially own
and/or exercise control or direction over, directly or indirectly, securities
carrying more than fifty percent (50%) of the voting rights of such Person
(collectively, “Representatives”) to, vote, or provide its consent with respect
to, all of the Common Shares beneficially owned or over which control or
direction is exercised by it:

 

  (i) for each of the Company’s nominees for election to the Board; and

 

3



--------------------------------------------------------------------------------

  (ii) in any matters proposed by stockholders of the Company, in accordance
with the recommendation of the Board.

 

  (b) Each of the Stockholders agrees with the Company that, during the Covered
Period, unless this Agreement is terminated earlier pursuant to Section 4.1,
such Stockholder shall not, and shall cause each of its Representatives not to,
in any manner, directly or indirectly, alone or in concert with others:

 

  (i) acquire, agree or seek to acquire or make any proposal or offer to
acquire, or announce any intention to acquire, beneficially or otherwise, any
securities of the Company or any securities convertible or exchangeable into or
exercisable for any securities of the Company or any property, asset or business
of the Company (other than securities issued pursuant to a plan established by
the Board for members of the Board, a stock split, a stock dividend or similar
corporate action initiated by the Company with respect to any securities
beneficially owned by the Stockholders on the date of this Agreement), if in any
such case, immediately after taking such action the Stockholders, together with
their respective affiliates, would, in the aggregate own, beneficially or
otherwise, more than eight percent (8%) of the then outstanding voting power of
the Company;

 

  (ii) propose to any Person, or effect or seek to effect, whether alone or in
concert with others, any tender or exchange offer, merger, consolidation,
acquisition, business combination, recapitalization, reorganization,
liquidation, dissolution or other extraordinary transaction involving the
Company or any of its subsidiaries or joint ventures or any of their respective
securities (each, an “Extraordinary Transaction”); provided, however, that this
clause (ii) shall not preclude the tender by a Stockholder of any voting
securities of the Company into any tender or exchange offer or vote by a
Stockholder of any voting securities of the Company in favor of any other
Extraordinary Transaction;

 

  (iii) form, join, encourage, influence, advise or in any way participate in a
“group” (within the meaning of Section 13(d)(3) of the United States Securities
Exchange Act of 1934 (the “Exchange Act”)) with respect to any securities of the
Company or otherwise in any manner agree, attempt, seek or propose to deposit
any securities of the Company or any securities convertible or exchangeable into
or exercisable for any such securities in any voting trust or similar
arrangement;

 

  (iv) make, or in any way participate in any “solicitation” of “proxies” (as
such terms are used in the proxy rules of the Securities and Exchange Commission
but without regard to the exclusion set forth in Rule 14a-1(l)(2)(iv)) or
consents to vote, or seek to advise or influence any Person with respect to the
voting of, any securities of the Company for the election of individuals to the
Board or to approve stockholder proposals;

 

  (v) make or be the proponent of any stockholder proposal;

 

4



--------------------------------------------------------------------------------

  (vi) (1) call or seek to call a meeting of stockholders, (2) seek
representation on the Board, except as set forth herein, or (3) seek the removal
of any member of the Board;

 

  (vii) take any action, alone or in concert with others, in support of or make
any proposal or request that constitutes: (A) a sale or transfer of a material
amount of assets of the Company or any of its subsidiaries or joint ventures
(provided, however, that this clause (A) shall not preclude a vote by a
Stockholder of any voting securities of the Company in favor of a sale or
transfer of assets); (B) advising, controlling, changing or influencing the
Board or management of the Company, including any plans or proposals to change
the number or term of directors or to fill any existing vacancies on the Board;
(C) any material change in the capitalization or dividend policy of the Company;
(D) any other material change in the Company’s business or corporate structure;
(E) seeking to have the Company waive, or make amendments or modifications to,
the Company’s Articles of Restatement of Charter, as amended, or the Bylaws of
the Company, as amended, or other actions which may impede the acquisition of
control of the Company by any Person; (F) causing a class of securities of the
Company to be delisted from, or to cease to be authorized to be quoted on, the
Exchange; (G) causing a class of equity securities of the issuer to become
eligible for termination of registration pursuant to Section 12(g)(4) of the
Exchange Act; or (H) any action similar to any of those enumerated in this
paragraph (vii);

 

  (viii) other than in a Rule 144 broker transaction, knowingly sell, transfer
or otherwise dispose of any voting securities of the Company to any Person who
is (or will become upon consummation of such sale, transfer or other
disposition) a beneficial owner of five percent (5%) or more of the outstanding
voting securities of the Company;

 

  (ix) make any public disclosure, or take any action that could require the
Company to make any public disclosure, with respect to any of the matters set
forth in this Agreement;

 

  (x) request the Company or any of its representatives, directly or indirectly,
to release any of the Stockholders from, amend or waive, or otherwise take any
action that is inconsistent with any provision of this Agreement;

 

  (xi) hedge or enter into any other agreement, arrangement or understanding
(including any short position or any borrowing or lending of shares), the effect
or intent of which is to mitigate loss to or manage risk or benefit of share
price changes for, or to increase or decrease the voting power, with respect to
any outstanding voting securities of the Company beneficially owned by any
Stockholder; or

 

  (xii) encourage, advise, assist or facilitate the taking of any actions by any
other Person in connection with any of the foregoing.

 

  (c) Nothing in this Section 3.1 shall limit any actions that may be taken by
the Nominee acting as a director of the Company consistent with his fiduciary
duties to the Company’s stockholders.

 

5



--------------------------------------------------------------------------------

  (d) The Stockholders further agree that, if at any time during the Covered
Period, the Stockholders or any of the Stockholders’ Representatives are
approached by any third party concerning the Stockholders’ or any of the
Stockholders’ Representatives’ participation in any of the matters referred to
in Section 3.1(b), the Stockholders shall promptly inform the Company of the
nature of any such matters and the parties involved.

 

  (e) Upon becoming a member of the Board, the Nominee shall comply with the
Corporate Governance Guidelines of the Company (dated January 30, 2003), as
amended, supplemented or replaced from time to time (the “Corporate Governance
Guidelines”). The Nominee shall also comply with the terms of the Company’s
Global Business Standards, as amended, supplemented or replaced from to time.
The Nominee further acknowledges and agrees that, with respect to any
information made available to the Nominee as a director of the Company, he shall
continue to comply with the “Confidentiality and Non-Disclosure” provisions
contained in the Corporate Governance Guidelines following the termination of
his service as a member of the Board.

ARTICLE 4

TERMINATION

 

4.1 Termination

This Agreement shall remain in full force and effect until the earliest of:

 

  (a) ten (10) days following the date that the Company breaches its obligations
under Section 1.1 provided that such breach has not been cured prior to such
date;

 

  (b) the day after the 2009 Meeting; provided, however, that if the Company
(acting through its Board of Directors) decides not to nominate the Nominee for
election to the Board at the 2009 Meeting, this Agreement shall terminate on the
earlier of the date the Company (i) gives Nominee written notice that its
director nominees for the 2009 Meeting do not include Nominee, or (ii) publicly
discloses its director nominees for the 2009 Meeting, which nominees do not
include Nominee; and

 

  (c) such other date established by mutual written agreement of the Company and
the Stockholders.

 

4.2 Effect of Termination

Notwithstanding Section 4.1, the provisions of the last sentence of
Section 3.1(e), this Article 4 and Article 5 shall survive the termination of
any of the provisions of this Agreement. No termination pursuant to Section 4.1
shall relieve any party hereto from liability for any breach of this Agreement
prior to such termination.

ARTICLE 5

GENERAL

 

5.1 Notices

All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given to a party if
delivered in person or sent by overnight delivery (providing proof of delivery)
to the party at the following addresses (or at such other address for a party as
shall be specified by like notice) on the date of delivery, or if by facsimile,
upon confirmation of receipt:

 

6



--------------------------------------------------------------------------------

If to the Company:

  Sara Lee Corporation   3500 Lacey Road   Downers Grove, Illinois 60515  
Attention:   Margaret M. Foran   Telephone:   (630) 598-6000   Facsimile:  
(630) 598-8535

If to the Stockholders and any of their

Representatives

 

ValueAct Capital Management, L.P.

435 Pacific Ave., 4th Floor

San Francisco, CA 94920

  Attention:   General Counsel   Telephone:   (415) 362-3700   Facsimile:  
(415) 362-5727

 

5.2 No Third-Party Beneficiaries

Nothing in this Agreement, whether express or implied, is intended to or shall
confer any rights, benefits or remedies under or by reason of this Agreement on
any Persons other than the parties and their respective successors (it being
understood in the case of the death of the Nominee, his heirs, administrators,
executors and personal representatives shall have no such rights, benefits or
remedies but shall be subject to any confidentiality or non-disclosure
obligations that would have been applicable to the Nominee in the absence of his
death) and permitted assigns, nor is anything in this Agreement intended to
relieve or discharge the obligation or liability of any third Persons to any
party, nor shall any provisions give any third Persons any right or subrogation
over action against any party.

 

5.3 Securities Laws

The Stockholders acknowledge that the Stockholders are aware and that the
Stockholders and the Stockholders’ Representatives have been advised that the
United States securities laws prohibit any Person having non-public material
information about a company from purchasing or selling securities of that
company.

 

5.4 Communications

Except as may be otherwise agreed with the Company from time to time, neither
the Stockholders nor any of the Stockholders’ Representatives (other than the
Nominee to the extent acting in his capacity as a member of the Board) will
initiate or cause to be initiated (other than through the Company’s Chief
Executive Officer, the Company’s Chief Financial Officer, the Company’s senior
investor relations officer or such other Person(s) as they may designate) any
communication relating to the business of the Company or its affiliates, in each
case, with any officer, director or employee of the Company or any of its
affiliates.

 

5.5 Governing Law

This Agreement shall be governed and construed in accordance with the laws of
the State of Maryland, without regard to the conflict of law principles thereof.
The parties and their respective Representatives: (a) irrevocably and
unconditionally consent and submit to the jurisdiction of the state and federal
courts located in the State of Maryland for purposes of any action, suit or
proceeding arising out of or relating to this Agreement; (b) agree that service
of any process, summons, notice or document by U.S.

 

7



--------------------------------------------------------------------------------

registered mail to the address set forth at the end of this Agreement shall be
effective service of process for any action, suit or proceeding brought against
them; (c) irrevocably and unconditionally waive any objection to the laying of
venue of any action, suit or proceeding arising out of or relating to this
Agreement in any state or federal court located in the State of Maryland; and
(d) irrevocably and unconditionally waive the right to plead or claim, and
irrevocably and unconditionally agree not to plead or claim, that any action,
suit or proceeding arising out of or relating to this Agreement that is brought
in any state or federal court located in the State of Maryland has been brought
in an inconvenient forum.

 

5.6 Assignment; Successors

This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties and their respective successors (except, in the case
of the Nominee, as provided in Section 5.2). No party to this Agreement may
assign its rights or delegate its obligations under this Agreement, whether by
operation of law or otherwise.

 

5.7 Amendments; Waivers

Subject to applicable law, this Agreement may only be amended pursuant to a
written agreement executed by all the parties, and no waiver of compliance with
any provision or condition of this Agreement and no consent provided for in this
Agreement shall be effective unless evidenced by a written instrument executed
by the party against whom such waiver or consent is to be effective. No failure
or delay by a party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any right,
power or privilege hereunder.

 

5.8 Entire Agreement

This Agreement constitutes the entire agreement of all the parties and
supersedes any and all prior and contemporaneous agreements, memoranda,
arrangements and understandings, both written and oral, between the parties, or
any of them, with respect to the subject matter hereof. No representation,
warranty, promise, inducement or statement of intention has been made by any
party which is not contained in this Agreement and no party shall be bound by,
or be liable for, any alleged representation, promise, inducement or statement
of intention not contained herein or therein. The parties expressly disclaim
reliance on any information, statements, representations or warranties regarding
the subject matter of this Agreement other than the terms of this Agreement.

 

5.9 Counterparts

To facilitate execution, this Agreement may be executed in any number of
counterparts (including by facsimile transmission), each of which shall be
deemed to be an original, but all of which together shall constitute one binding
agreement on the parties, notwithstanding that not all parties are signatories
to the same counterpart.

 

5.10 Captions

The captions contained in this Agreement are for convenience only and shall not
affect the construction or interpretation of any provisions of this Agreement.

 

8



--------------------------------------------------------------------------------

5.11 Specific Performance

The parties agree that irreparable damage would occur in the event any of the
provisions of this Agreement were not performed in accordance with the terms
hereof and that the parties are entitled to an injunction or specific
performance of the terms hereof in addition to any other remedies at law or in
equity.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

Sara Lee Corporation

/s/ Brenda C. Barnes

Chairman and Chief Executive Officer

VA Partners I, LLC (the General Partner of

ValueAct Capital Master Fund, L.P.):

/s/ Jeffrey W. Ubben

Chief Executive Officer

VA Partners III, LLC (the General Partner of

ValueAct Capital Master Fund III, L.P.):

/s/ Jeffrey W. Ubben

Chief Executive Officer

/s/ Jeffrey W. Ubben

 

9